                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



LAMON HAYES,                                                  No. 2:18-cv-00074-JR

                       Plaintiff,                             ORDER

       v.

NURSE PERSINGER, NURSE
UNDERHILL, NURSE ROBBINS,
NURSE PRACTITIONER D. LOZIER,
NURSE JANE DOE, and EOCI
MEDICAL,
                 Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [37] on November 13,

2018, in which she recommends that the Court grant Defendants’ Motion for Summary Judgment

[26] and dismiss this case. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.


1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [37].

Accordingly, Defendants’ Motion for Summary Judgment [26] is GRANTED, and this case is

dismissed with prejudice.

       IT IS SO ORDERED.



       DATED this           day of ______________________, ________




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
